— Appeal from a judgment of the County Court of Tioga County (Siedlecki, J.), rendered March 25, 1991, convicting defendant upon his plea of guilty of the crime of attempted criminal possession of a controlled substance in the third degree.
Defendant contends that his sentence of 3 to 9 years’ imprisonment was harsh and excessive. We disagree. Defendant was permitted to plead guilty to the reduced charge of attempted criminal possession of a controlled substance in the third degree in full satisfaction of a two-count indictment. The sentence defendant received was well within the statutory guidelines and was in accordance with the plea bargain. Given these circumstances, as well as defendant’s past criminal history and the fact that the sentence was not the harshest possible, we find no reason to disturb the sentence imposed by County Court (see, People v Mackey, 136 AD2d 780, lv denied 71 NY2d 899; People v Spratt, 135 AD2d 983, lv denied 71 NY2d 903; People v McManus, 124 AD2d 305).
*843Yesawich Jr., J. P., Levine, Crew III, Mahoney and Harvey, JJ., concur. Ordered that the judgment is affirmed.